t c summary opinion united_states tax_court hoora rahimi and isaac william hammond petitioners v commissioner of internal revenue respondent docket no 9218-03s filed date hoora rahimi and isaac william hammond pro sese jack t anagnostis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in the petition petitioners did not challenge respondent's adjustments to their schedule a itemized_deductions totaling dollar_figure pursuant to rule b schedule a deductions in excess of those stipulated by the parties are deemed conceded by petitioners the issues remaining for decision are whether petitioners are entitled to deductions on schedule c profit or loss from business entitled to offset a rental real_estate loss against wage income and liable for an accuracy-related_penalty under sec_6662 the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in chadds ford pennsylvania background a petitioner's employment during eli lilly co dr isaac william hammond petitioner worked full time throughout for eli lilly co eli lilly conducting pharmaceutical research he received dollar_figure as employee wages from eli lilly in indiana university in addition to his full-time employment petitioner taught a graduate-level class at indiana university the university two afternoons per week from january through date the university paid petitioner employee wages of dollar_figure for teaching for that period petitioner was given an office in which to meet students and to perform administrative duties as well as office equipment and supplies to prepare course materials petitioner spent an additional to hours at home each of the other week nights preparing for class and grading student assignments petitioner estimates that he traveled miles from eli lilly to the university to teach each class following class petitioner traveled about miles from the university to his home on form_2106 employee business_expenses petitioner did not claim a deduction for vehicle expenses on nights when he taught petitioner bought dinner on form_2106 petitioner claimed a deduction of dollar_figure for meals illinois indiana emergency medical on weekends throughout petitioner treated patients and reviewed patient charts for illinois indiana emergency medical iiem at various locations most often however he performed these services at howard community hospital in greensburg indiana petitioner received employee wages of dollar_figure from iiem for his services petitioner traveled miles round trip from his residence when he treated patients at howard community hospital he bought his meals when he worked there american research associates inc as a result of his work at iiem petitioner became interested in conducting medical_research into the treatment of hypertension he incorporated american research associates inc ara as a nonprofit medical_research corporation in indiana on date to obtain funding for this medical_research petitioner prepared and submitted several grant proposals to the national institutes of health nih in he did not however receive any grants from nih during b petitioners' federal individual_income_tax_return on date petitioners filed a joint form_1040 u s individual_income_tax_return for among the forms attached to the return were schedule a two schedules c schedule e supplemental income and loss form_2106 and form_8829 expenses for business use of your home petitioners' schedules c a ara the first schedule c petitioners attached to their form_1040 was for ara which petitioners characterized as a medical_research business petitioners included the iiem wages of dollar_figure in the dollar_figure reported as gross_income on the ara schedule c petitioners deducted various business_expenses totaling dollar_figure they claimed car expenses of dollar_figure based on the number of miles petitioner traveled in using the same car for commuting from his residence to eli lilly and traveling to iiem and to the university according to the service book for petitioner's car petitioner traveled a total of big_number miles on form_4562 depreciation and amortization petitioners claimed that he used the car percent for business and that he traveled big_number miles in petitioners deducted dollar_figure for insurance premiums petitioner says he paid for the car he used for travel in petitioner did not provide any records to substantiate these expenditures petitioners deducted dollar_figure for fees petitioner says he paid to an attorney to review his employment contract with iiem he does not have a bill from the attorney nor any record of the payment petitioners deducted dollar_figure for office expenses on the schedule c for ara petitioner cannot recall how he calculated the amount of dollar_figure and did not present any records to substantiate that amount petitioners deducted dollar_figure for printer and copier supplies repairs and maintenance petitioner does not have any receipts to substantiate that amount petitioners deducted dollar_figure for taxes and licenses which respondent disallowed respondent allowed petitioner's payments for licenses as a miscellaneous itemized_deduction on schedule a petitioners deducted dollar_figure on schedule c for travel in as part of job-hunting expenses respondent allowed as a miscellaneous itemized_deduction on schedule a the dollar_figure that petitioner substantiated petitioners also deducted dollar_figure in meal expenses and dollar_figure for the business use of their home which respondent disallowed petitioners' claimed deductions exceeded the wages from iiem that were reported as gross_income on the ara schedule c resulting in a reported loss of dollar_figure petitioners applied the reported loss against the dollar_figure of wage income petitioner received from eli lilly for respondent disallowed all the deductions petitioners claimed on the ara schedule c b ate consulting services the second schedule c was for ate consulting services ate which petitioner characterized as a consulting business petitioners reported the dollar_figure of teaching wages petitioner received from the university as gross_income on the ate schedule c petitioners' schedule e during petitioners owned a house in lithonia georgia petitioner received approval from dekalb county georgia to participate in its public assistance program petitioner received rents of dollar_figure for his tenants from dekalb county under that program on their schedule e for petitioners reported a rental real_estate loss of dollar_figure from the rental of the house petitioners offset the rental real_estate loss against the wage income earned from eli lilly respondent disallowed petitioners' rental real_estate loss c accuracy-related_penalty respondent also determined that petitioners are liable for an accuracy-related_penalty under sec_6662 discussion under sec_7491 the burden_of_proof may shift to the commissioner because petitioners failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case as to the accuracy-related_penalty respondent has the burden of production the burden of persuasion remains with petitioners see sec_7491 116_tc_438 respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a petitioners' schedule c expenses it is well settled that a corporation is an entity distinct from its shareholders 319_us_436 287_us_404 furthermore the business of a corporation is separate and distinct from the business of its shareholders moline props inc v commissioner supra 308_us_488 80_tc_27 affd without published opinion 747_f2d_1463 5th cir consequently a shareholder is not entitled to a deduction for the payment of corporate expenses deputy v dupont supra pincite 47_tc_483 petitioner incorporated ara in indiana in date and accordingly would not be entitled to deduct ara's expenses to the extent that the claimed deductions related to petitioner's employment at the university and iiem they were not substantiated as petitioners failed to substantiate any of the expenses claimed on the ara schedule c see sec_6001 sec_1_6001-1 e income_tax regs the court sustains respondent's disallowance of the ara schedule c deductions b schedule e rental real_estate losses petitioners reported a rental real_estate loss of dollar_figure from the rental of their property in georgia they applied the loss against petitioner's wages from eli lilly respondent disallowed the loss sec_469 generally prevents a taxpayer from deducting passive_activity_losses from income unrelated to a passive_activity requiring that passive losses be used only to offset passive_income sec_469 111_tc_215 a taxpayer's right to make use of passive_activity_losses in any year is limited to the amount of the taxpayer's passive_activity income for that year sec_469 d amounts disallowed may be carried forward to subsequent years sec_469 subject_to exceptions not relevant here a passive_activity_loss includes all losses from passive activities and a rental_activity is defined by sec_469 to be a passive_activity although petitioners are not entitled to offset the rental real_estate loss against petitioner's wages sec_469 allows a taxpayer to claim up to dollar_figure per year in passive_activity_losses from rental_real_estate_activities in which the taxpayer actively participated subject_to a phaseout once the taxpayer's adjusted_gross_income exceeds dollar_figure the dollar_figure exemption is phased out by percent of the amount by which the adjusted_gross_income of the taxpayer for the taxable_year exceeds dollar_figure sec_469 for this purpose the taxpayer's adjusted_gross_income is determined without regard to any passive_activity_loss sec_469 respondent concedes that petitioner actively participated in the rental real_estate activity on their tax_return petitioners reported dollar_figure in wages dollar_figure in taxable interest dollar_figure in taxable refunds or credits dollar_figure in wages from iiem and dollar_figure in wages from the university for an adjusted_gross_income without the passive_activity_loss of dollar_figure petitioners' adjusted_gross_income exceeds dollar_figure by dollar_figure fifty percent of dollar_figure is dollar_figure when petitioners' maximum offset amount of dollar_figure is reduced by dollar_figure it is completely eliminated thus the court sustains respondent's determination disallowing petitioners' rental real_estate loss c accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs a substantial_understatement includes an understatement_of_tax of dollar_figure or more see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id petitioner failed to keep adequate books_and_records reflecting expenses of his ara activities and to properly substantiate other items reported on the return see sec_6662 sec_1_6662-3 income_tax regs there is an understatement_of_tax greater than dollar_figure the court concludes that respondent has produced sufficient evidence to show that the sec_6662 accuracy-related_penalty is appropriate nothing in the record indicates petitioners acted with reasonable_cause and in good_faith the court holds that the record supports respondent's determination that petitioners are liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
